DETAILED ACTION
CLAIMS 1, 3-7, AND 9-10 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 6:
 “a hardware controller, coupled to the receiver, obtaining the current power consumption”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 6-7, and 9-10
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahali et al., US 2006/0282685 Al, (“Bahali”) in view of Holle et al., US 8,046,600 B2, (“Hollee”).
Bahali was cited as prior art in the previous office action. As such, its relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.	
Regarding Claim 1,
 Bahali teaches A server system, (Figs. 1A-1C) comprising:
a first server device, (Fig. 1A, element 102A-1; See also Fig. 1B element 106A; See also Fig. 1C element 106A) having a first preset power consumption upper limit; ([0038]” power management is quantized into a number of predefined power management or "throttling" zones or levels. While the number, spacing, and definition of such power management levels may be arbitrarily established, power management levels are defined in one embodiment in 5 percent increments from 100 to 60 percent of the peak rated power usage of each element ( e.g., server data processing system….” Emphasis added. 
See also [0041]” throttling or power management levels may serve as a power usage "ceiling" or maximum.” i.e. at any given time, a server operates at a “throttling” zone or level – a first preset power consumption limit giving the claim the BRI – which may later be adjusted) 
at least one second server device, (Fig. 1A, element 102A-2; See also Fig. 1B element 106B; See also Fig. 1B element 106B) communicating with the first server device ([0032]-[0033] “a server data processing system monitors the power usage of other server data processing systems by receiving or collecting power usage data from all other server data processing systems of the group … each server data processing system also provides its own power usage data to each of the group's other server data processing systems….” Emphasis added; See also [0034], [0050], and [0066] – [0067]) ; and
 a power supply, (Fig. 1A element 104A; See also Figs. 1B and 1C elements 108 and 110 collectively.) supplying power of a total power consumption value to the first server device and the second server device, ([0031] “Once determined, the total power usage of a group may then be compared to an associated power usage threshold to determine the level of power management to be applied.” Emphasis added. i.e. a power usage threshold – a total power consumption value giving the claim the BRI – is compared to a calculated actual usage value.) 
wherein the first server device obtains current power consumption information respectively transmitted by the at least one second server device, so as to calculate a current total power consumption value of the server system, ([0030] “each server data processing system of a (power management) group monitors the power usage of all other server data processing systems of the group and determines (utilizing) its own dynamically determined power usage) the total power usage of the group” Emphasis added. See also Fig. 5, element 508)
the first server device 
determines whether it is necessary to raise the first preset power consumption upper limit to a second preset power consumption upper limit ([0039] “a power management level of each member of the power management group could be increased by one level or quanta every two seconds until the maximum power management state ( e.g., a 40 percent throttling level or power usage reduction) is reached.” See also [0042]) according to the current total power consumption value ([0038] “Once a distributed power usage management method-enabled server has compared the current total power usage of its power management group to a predetermined power usage threshold, the comparison result is utilized, according to one embodiment, to select a power management operation to be performed … power management is quantized into a number of predefined power management or "throttling" zones or levels....”Emphasis added.) and an operation of the first server device, ([0041] “when any server data processing system of a power management group lags behind any other server data processing system of the group by more than 5 percent in terms of its cumulative weighted throttling time, that server is required to remain at least one power management level above the other server data processing systems until it is within 1 percent of the greatest cumulative weighted throttling time of the power management group.” Emphasis added. i.e. power control decisions are also based on the server’s cumulative weighted throttling time – an operation of the first server device giving the claim the BRI – ) 
and 
determines whether the power supply has excess power according to the current total power consumption value and the total power consumption value of the power supply, ([0038] “Once a distributed power usage management method-enabled server has compared the current total power usage of its power management group to a predetermined power usage threshold….” Emphasis added. 
See also [0040] “By reducing total power usage to at least 93 percent of the combined peak rated power usage, a power usage increase commensurate with a single step (5 percent) power management decrease of each component server should result in a power usage of, at most, 98 percent of the combined peak rated power usage for the group, thus preventing power management thrashing.” Emphasis added. See also [0029]. i.e. when the total power usage reaches ninety-three percent of peak – excess power giving the claim the BRI – power throttling is curtailed.  ) and 
Bahali does not teach in response to a determination that it is necessary to raise the first preset power consumption upper limit and a determination that the power supply has the excess power, one of the at least one second server device lowers a preset power consumption upper limit of the one of the at least one second server device, and then the first server device raises the first preset power consumption upper limit to the second preset power consumption upper limit.  
Note, however, that Bahli goes on to teach on that the computing systems may consume variable amounts of power limited by a power usage “ceiling”. (Bahali [0041])  
Holle teaches in response to a determination that it is necessary to raise the first preset power consumption upper limit (col. 7, ll. 64-66 “Starting at operation 502, the power management point determines if the additional  power request was received from a priority power consumer.” Emphasis added. i.e. a request for more power is made – a determination that it is necessary to raise the first preset power consumption limit giving the claim the BRI --) and a determination that the power supply has the excess power, one of the at least one second server device lowers a preset power consumption upper limit of the one of the at least one second server device, and then the first server device raises the first preset power consumption upper limit to the second preset power consumption upper limit. (col. 8, ll. 4-20 “At operation 506, the power management point determines if there is enough available power to fill the additional power request … If the answer is no, then the logic proceeds to operation 508 where a lower priority consumer is told to return power so that the power management point can fulfill the additional power request from the higher priority consumer. For example, an additional power request may be approved when the power increase amount exceeds the available power budget by an over-budget amount because a higher priority server has priority over a lower priority server. The power management point tells the lower priority server to decrease its power budget by the over-budget amount. This over-budget amount is then available to be re-assigned to the higher priority server. The power management point then lowers its available power budget by the power increase amount in the original additional power request.” Emphasis added. See also Fis. 5 and 3. 
i.e. the difference between the available power – excess power giving the claim the BRI – and the requested power is reallocated from the lower priority server so that the higher power server may increase its consumption after the lower power server decreases its consumption.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Holle with the teaching of Bahali as both references are directed to controlling power in computing systems. Moreover, Holle improves on Bahali’s teaching of computing systems operating at varying power levels and under a power budget (Bahali [0041]) by teaching a technique which allows for a computing system to return it’s allocated power budget for use by another computing system (Holle col. 8, ll. 21-29) thus improving power saving and efficiency in the system.
Claim(s) 6 and 10
 recite(s) features that are substantially the same, save for the category of invention, as the system set forth in claim(s) 1. Therefore claim(s) 6 and 10 is/are rejected under the same reasoning set forth above over Bahali in view of Holle.
Regarding claims 3-5, 7, and 9, 
Bahali teaches these claims according to the reasoning set forth in the previous office action.
Response to Arguments
Applicant’s arguments, see Remarks filed 2/18/2020, (“Remarks”) have been fully considered and are addressed in turn below.
Claim Interpretation under 35 U.S.C. Section 112(f)
Applicant’s Remarks with respect to the interpretation of amended claim 6 under 35 U.S.C. § 112(f) are not persuasive. (Remarks at p. 7). Examiner respectfully submits that the addition of the word 
Claim Rejections under 35 U.S.C. Section 102 & 103
Applicant’s with respect to the rejection(s) of claim(s) 1, 6, nd 10 under 35 U.S.C. § 103 are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bahali in view of Holle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549.  The examiner can normally be reached on M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brian J Corcoran/Examiner, Art Unit 2187                                                   

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187